Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 1 of 12




      Exhibit BB
                  Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 2 of 12
                                                                                    RESEARCH


                                      Risk of hospital admission with coronavirus disease 2019 in




                                                                                                                                                          BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                      healthcare workers and their households: nationwide linkage
                                      cohort study
                                      Anoop S V Shah,1,2 Rachael Wood,3,4 Ciara Gribben,3 David Caldwell,3 Jennifer Bishop,3
                                      Amanda Weir,3 Sharon Kennedy,3 Martin Reid,3 Alison Smith-Palmer,3 David Goldberg,3
                                      Jim McMenamin,3 Colin Fischbacher,3 Chris Robertson,3 Sharon Hutchinson,3,5
                                      Paul McKeigue,6 Helen Colhoun,3,7 David A McAllister3,8

For numbered affiliations see         Abstract                                                same covariates, however, patient facing healthcare
end of the article.                   Objective                                               workers, compared with non-patient facing healthcare
Correspondence to: D McAllister       To assess the risk of hospital admission for            workers, were at higher risk (hazard ratio 3.30, 2.13
David.mcallister@glasgow.ac.uk
(ORCID 0000-0003-3550-1764)
                                      coronavirus disease 2019 (covid-19) among patient       to 5.13), as were household members of patient
Additional material is published
                                      facing and non-patient facing healthcare workers and    facing healthcare workers (1.79, 1.10 to 2.91). After
online only. To view please visit     their household members.                                sub-division of patient facing healthcare workers into
the journal online.
                                      Design                                                  those who worked in “front door,” intensive care, and
Cite this as: BMJ 2020;371:m3582
                                      Nationwide linkage cohort study.                        non-intensive care aerosol generating settings and
http://dx.doi.org/10.1136/bmj.m3582                                                           other, those in front door roles were at higher risk
                                      Setting
Accepted: 11 September 2020                                                                   (hazard ratio 2.09, 1.49 to 2.94). For most patient
                                      Scotland, UK, 1 March to 6 June 2020.
                                                                                              facing healthcare workers and their households, the
                                      Participants                                            estimated absolute risk of hospital admission with
                                      Healthcare workers aged 18-65 years, their              covid-19 was less than 0.5%, but it was 1% and above
                                      households, and other members of the general            in older men with comorbidity.
                                      population.
                                                                                              Conclusions
                                      Main outcome measure                                    Healthcare workers and their households contributed
                                      Admission to hospital with covid-19.                    a sixth of covid-19 cases admitted to hospital.
                                      Results                                                 Although the absolute risk of admission was low
                                      The cohort comprised 158 445 healthcare workers,        overall, patient facing healthcare workers and their
                                      most of them (90 733; 57.3%) being patient              household members had threefold and twofold
                                      facing, and 229 905 household members. Of all           increased risks of admission with covid-19.
                                      hospital admissions for covid-19 in the working age
                                      population (18-65 year olds), 17.2% (360/2097)
                                                                                              Introduction
                                      were in healthcare workers or their households. After
                                                                                              Severe acute respiratory syndrome coronavirus 2
                                      adjustment for age, sex, ethnicity, socioeconomic
                                                                                              (SARS-CoV-2) continues to spread globally, with more
                                      deprivation, and comorbidity, the risk of admission
                                                                                              than 8 million cases of coronavirus disease 2019
                                      due to covid-19 in non-patient facing healthcare
                                                                                              (covid-19) and more than half a million deaths as of
                                      workers and their households was similar to the risk
                                                                                              10 July 2020.1
                                      in the general population (hazard ratio 0.81 (95%
                                      confidence interval 0.52 to 1.26) and 0.86 (0.49           Healthcare workers, who have been integral to
                                      to 1.51), respectively). In models adjusting for the    the response to covid-19, may be at increased risk
                                                                                              of contracting SARS-CoV-2 and hence subsequently
                                                                                              transmitting it to their household, workplace contacts,
 What is already known on this topic                                                          or both.2 3 Estimating the risk in this population is
 Several systematic reviews and reports have summarised studies of covid-19                   important to guide public health measures to protect
 infections in healthcare workers                                                             healthcare workers and their families, maintain a
                                                                                              functioning healthcare system, and control rates of
 Most studies have been small, based in single centres, and cross sectional
                                                                                              secondary transmission within the community.4
 in nature and used methods highly susceptible to bias or restricted their
                                                                                                 Despite this, the extent of these risks is not well
 populations to physicians and nurses
                                                                                              understood, as most studies have been in single
 Studies evaluating the risk of covid-19 infection in household members of                    centres and limited by small sample sizes and/or
 healthcare workers are lacking                                                               biased selection and recording of disease.2 5 We are
 What this study adds                                                                         well placed to overcome these limitations in Scotland
                                                                                              for two reasons. Firstly, the overwhelming majority of
 Healthcare workers and their households contributed a sixth of hospital
                                                                                              healthcare (especially acute care) is directly delivered
 admissions with covid-19 among working age adults
                                                                                              by the National Health Service (NHS), which also main­
 Healthcare workers in patient facing roles—especially those in “front door”                  tains a national database on all directly employed staff
 roles—are, along with their households, at higher risk of admission with covid-19            in Scotland, including nursing, medical, and support
 Importantly, those in non-patient facing roles had similar risks to the general              staff and allied health professionals. Secondly, Scotland
 population                                                                                   has a well established health record linkage system.6-8

the bmj | BMJ 2020;371:m3582 | doi: 10.1136/bmj.m3582                                                                                                1
       Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 3 of 12
 RESEARCH


                   Using record linkage, we evaluated the risk of             geographically (general practice area) matched con­




                                                                                                                                            BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                 admission to hospital with covid-19 among healthcare         trols from the Scottish population. We used a nested
                 workers in patient and non-patient facing roles along        case-control design, as this minimises the time needed
                 with the risk in their household members. We further         for data processing and computation without loss of
                 evaluated the risk of admission with covid-19 in patient     statistical power. These data allowed for comparisons
                 facing healthcare workers in different clinical settings     with the general population, defined as residents of
                 including intensive care and “front door” departments.       Scotland who were not healthcare workers or members
                                                                              of their households.
                 Methods
                 Population, data sources, and record linkage                 Outcomes
                 We included healthcare workers if on 1 March 2020            We restricted outcomes to the time period from 1 March
                 (the date of the first positive reported case of covid-19    to 6 June 2020. The primary outcome was admission to
                 in Scotland) they were directly employed by the NHS,         hospital with covid-19, defined as the first positive test
                 contracted to provide NHS general practice services          for SARS-CoV-2 in hospital and/or the individual being
                 in Scotland, or both. We defined healthcare workers          admitted within 28 days of testing positive. Secondary
                 as people providing healthcare services, whether             outcomes reported were admission to intensive care
                 they did so directly (for example, doctors and nurses)       and death occurring within 28 days of first testing
                 or indirectly (for example, laboratory technicians           positive. We included tests irrespective of whether they
                 or people working with information systems).9                were done for screening or clinical purposes. We chose
                 Healthcare workers’ data came from the Scottish              hospital admission as the primary outcome because
                 Workforce Information Standard System (SWISS) and            milder disease not requiring admission is likely to be
                 General Practitioner Contractor Database (GPCD)              subject to ascertainment bias (as healthcare workers
                 (appendix 1). We excluded dental staff and those             may be more likely to be tested), and because admission
                 working exclusively in paediatric roles, in addition         with covid-19 is a clinically significant event.
                 to other exclusions due to incomplete or inconsistent
                 data (appendix 2). Healthcare workers’ data were             Exposure
                 linked to the Community Health Index (CHI) database,         We defined occupational roles for all healthcare
                 a registry of all patients registered to receive care from   workers by using the SWISS/GPCD databases. We
                 the NHS in Scotland, close to the complete population.       categorised broad roles into patient facing, non-patient
                 The CHI database includes individuals’ CHI number, a         facing, or undetermined. We defined roles on the basis
                 unique patient identifier used on all healthcare records     of formal job titles for nursing staff, allied health
                 in Scotland.                                                 professionals, and support staff and specialty for
                    We used the CHI number to create a cohort                 medical staff. Selected nursing staff were additionally
                 linking these data on healthcare workers to multiple         assigned on the basis of their working location (for
                 Scotland-wide databases (supplementary figure A).            example, the emergency department). We deliberately
                 These included datasets containing individual level          made these definitions narrow, assigning around a fifth
                 clinical information for virology testing for SARS-          of healthcare workers to “undetermined” (appendix 3).
                 CoV-2, general hospital admission data, community            We did this to avoid non-differential misclassification
                 prescribing, critical care admissions, and the national      bias. We assigned household members to the role of
                 register for deaths (appendix 1).                            the associated member of staff (patient facing, non-
                    We also used the CHI database to identify all             patient facing, or undetermined). Where a household
                 individuals who were not themselves healthcare               included more than more than one healthcare worker,
                 workers but shared a household with a healthcare             we applied the highest risk designation.
                 worker. We assigned people to the same household                We further divided patient facing roles into the
                 if the address (including house and, if included,            following settings: “front door” (for example,
                 apartment number) on the CHI database was identical          paramedics or workers in acute receiving specialties),
                 for both; fuzzy matching was not allowed. These              intensive care, non-intensive care but still exposed to
                 household members were then also linked to the               aerosol generating procedures (for example, workers
                 Scotland-wide datasets to construct a household              in respiratory medicine), and “other.” We made these
                 member specific cohort (supplementary figure A). The         designations before database linkage (see statistical
                 healthcare worker cohort was restricted to the working       analysis plan). During the course of the pandemic,
                 age population (18-65 years), but the household              guidance on infection prevention and control was
                 member cohort included all ages.                             updated. The key changes that took place, including
                    Finally, we appended selected variables from the          the release dates, are summarised in appendix 4.
                 healthcare worker and household member data
                 to an existing Scottish case-control study, REACT-           Covariates
                 COVID-19.10 REACT-COVID-19 included linked patient           Occupation related covariates obtained from
                 data (excluding healthcare worker and household              the healthcare worker database were seniority
                 member status) of all cases with a positive SARS-CoV-2       grade, occupation (medical, nursing, allied health
                 test or covid-19 as a cause of death on certification        professional, support, administration, and other),
                 in Scotland. We matched each case to 10 age-sex              length of service, immigration status, and full/part

2                                                                                  doi: 10.1136/bmj.m3582 | BMJ 2020;371:m3582 | the bmj
               Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 4 of 12
                                                                                 RESEARCH


                                time working status. We obtained age, sex, and fifth of    involved in developing plans for design of the study.




                                                                                                                                                      BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                the Scottish Index of Multiple Deprivation (SIMD), an      No patients were asked to advise on interpretation or
                                area based measure of socioeconomic deprivation,11         writing up of results.
                                from the CHI register. We identified comorbidities
                                by using predefined criteria from previous hospital        Results
                                admissions (appendix 5), recently dispensed drugs, or      The cohort comprised 158 445 healthcare workers
                                both. Ethnicity was recorded across multiple datasets      and 229 905 household members. Most healthcare
                                defined using the ONOMAP algorithm.12                      workers (124 661; 78.7%), but only 88 274 (38.4%)
                                                                                           household members, were women. More than half
                                Missing data                                               of healthcare workers (90 733; 57.3%) were patient
                                A small proportion of people in the SWISS database         facing, with 32 615 (20.6%) classified as non-patient
                                who failed to meet the criteria for inclusion may          facing and 35 097 (22.2%) as undetermined (table 1).
                                have done so because of missing data (appendix 2).         Most patient facing healthcare workers were in “front
                                However, among those selected, no data were missing        door” roles (supplementary table A).
                                for the variables included in the regression model,           We estimated the total Scottish population to be
                                other than part time status (which was not collected       5 463 300, with the working age population (18-65
                                for general practitioners) and ethnicity. For ethnicity,   years) estimated at 3 452 592 (supplementary figure
                                missingness was caused when the ONOMAP algorithm           B). Across the entire Scottish population, 6346 hospital
                                failed to assign an ethnic group. As this was rare         admissions with covid-19 occurred (table 2 and
                                (1.22%), we used simple imputation to assign an            supplementary figure B). REACT-COVID-19 included
                                ethnicity based on the most common ethnicity in the        clinical data on all these cases and 10 randomly
                                household or, where this was missing, for all members      selected controls for each case (supplementary figure
                                of a household in Scotland.                                B).10 Of 6346 hospital admissions with covid-19 in
                                                                                           Scotland, 33% (n=2097) occurred in the working age
                                Statistical analysis                                       population (18-65 years). Of these, 1737 (82.8%)
                                We plotted the cumulative incidence of admission           occurred in the general population, and healthcare
                                to hospital with covid-19 for healthcare workers,          workers and their household members accounted for
                                household members, and working age adults in               243 (11.6%) and 117 (5.6%) respectively (table 2 and
                                the general population who were not healthcare             table 3). This meant that healthcare workers and their
                                workers or their household members. We obtained            household members accounted for 17.2% (360/2097)
                                the denominator for the last group by subtracting the      of admissions with covid-19 while representing
                                healthcare worker and household cohorts from the           only 11.2% (388 350/3 452 592) of the working age
                                2019 mid-year estimates. In the healthcare worker and      population. Among household members, a further 24
                                household cohorts, we modelled hospital admission          hospital admissions occurred in 89 327 people below
                                with covid-19 by using Cox regression, calculating         the age of 18 or above 65 years (table 3).
                                robust standard errors to allow for clustering due to
                                shared household membership and stratifying on             Risk of hospital admission with covid-19 in
                                groups of health board areas to allow for differences      healthcare workers
                                in baseline hazard. We chose these strata a priori on      The risk of admission to hospital with covid-19 was
                                the basis of data for the general Scottish population.     0.20% (181/90 733), 0.07% (23/32 615), and 0.11%
                                We treated age as a continuous covariate. To avoid         (39/35 097) in patient facing, non-patient facing, and
                                residual confounding due to any non-linearity in the       undetermined healthcare workers (fig 1). With the
                                association between age and the (log) hazard rate, we      number of covid-19 infections as the denominator, the
                                fitted age by using a penalised spline function.           risk of hospital admission with covid-19 was 11.5%
                                   In the case-control study, we did conditional logi­     (23/200) in non-patient facing and 7.3% (181/2485)
                                stic regression. As REACT-COVID-19 used incidence          in patient facing healthcare workers. The rate was
                                density sampling,10 the effect measure estimates           10.5% (39/371) in healthcare workers classified as
                                derived from these case-control analysis are directly      “undetermined.”
                                comparable to those derived from the Cox regression.          Compared with non-patient facing healthcare
                                To allow comparison against the general population         workers, after adjustment for age, sex, socioeconomic
                                across the cohort and case-control analyses, we used       status, ethnicity, and comorbidity, patient facing
                                the non-patient facing role as a common reference          workers were at a higher risk of hospital admission
                                group.                                                     (hazard ratio 3.30, 95% confidence interval 2.13 to
                                   We have also provided a separate prespecified           5.13) (table 2; supplementary table B). We found
                                statistical analysis plan. We used R version 3.6.1 for     no evidence of interaction (on the relative scale) by
                                analyses. The analytical code is available at https://     age, sex, or comorbidity (P values 0.57, 0.15, and
                                github.com/ChronicDiseaseEpi/hcw/.                         0.55, respectively). After adjustment for age, sex,
                                                                                           socioeconomic deprivation, and comorbidity, within
                                Patient and public involvement                             healthcare workers in patient facing roles, compared
                                No patients were involved in setting the research          with those in the “other” category, front door workers
                                question or the outcome measures, nor were they            were more likely to be admitted (hazard ratio 2.09,

the bmj | BMJ 2020;371:m3582 | doi: 10.1136/bmj.m3582                                                                                           3
4
                                                        Table 1 | Baseline characteristics of healthcare workers and members of their households. Values are numbers (percentages) unless stated otherwise
                                                                                                                                             Healthcare workers                                                                      Household members of healthcare workers
                                                                                                                                                                                                         Total household         Household of          Household of
                                                                                                                            Non-patient facing        Undetermined             Patient facing            members of              non-patient facing    undetermined            Household of patient
                                                                                                       Total                healthcare workers        healthcare workers       healthcare workers        healthcare workers      healthcare workers    healthcare workers      facing healthcare
                                                         Characteristics                               (n=158 445)          (n=32 615)                (n=35 097)               (n=90 733)                (n=229 905)             (n=44 812)            (n=48 530)              workers (n=136 563)
                                                                                                                                                                                                                                                                                                      RESEARCH




                                                        Mean (SD) age, years                           44.49 (11.56)        46.64 (11.09)             45.7 (11.7)              43.24 (11.51)             30.88 (20.93)           33.19 (21.19)         31.86 (20.98)           29.77 (20.74)
                                                        Female sex                                     124 661 (78.7)       26 299 (80.6)             25 916 (73.8)            72 446 (79.8)             88 274 (38.4)           16 589 (37)           18 651 (38.4)           53 034 (38.8)
                                                        Fifth of SIMD:
                                                           1 (least deprived)                          24 066 (15.2)        4895 (15)                 6773 (19.3)              12 398 (13.7)             31 337 (13.6)           5935 (13.2)           8510 (17.5)             16 892 (12.4)
                                                           2                                           29 894 (18.9)        6338 (19.4)               7100 (20.2)              16 456 (18.1)             41 466 (18)             8457 (18.9)           9533 (19.6)             23 476 (17.2)
                                                           3                                           31 213 (19.7)        6465 (19.8)               6570 (18.7)              18 178 (20)               44 291 (19.3)           8621 (19.2)           8735 (18)               26 935 (19.7)
                                                           4                                           35 528 (22.4)        7431 (22.8)               6970 (19.9)              21 127 (23.3)             53 197 (23.1)           10 456 (23.3)         10 117 (20.8)           32 624 (23.9)
                                                           5 (most deprived)                           37 744 (23.8)        7486 (23)                 7684 (21.9)              22 574 (24.9)             59 614 (25.9)           11 343 (25.3)         11 635 (24)             36 636 (26.8)
                                                        Ethnic group:
                                                           White                                       153 126 (96.6)       31 991 (98.1)             33 813 (96.3)            87 322 (96.2)             219 914 (95.7)          43 445 (96.9)         46 163 (95.1)           130 306 (95.4)
                                                           South Asian                                 3704 (2.3)           453 (1.4)                 899 (2.6)                2352 (2.6)                6600 (2.9)              919 (2.1)             1594 (3.3)              4087 (3)
                                                           Black                                       657 (0.4)            70 (0.2)                  150 (0.4)                437 (0.5)                 1385 (0.6)              157 (0.4)             309 (0.6)               919 (0.7)
                                                           Chinese                                     462 (0.3)            40 (0.1)                  115 (0.3)                307 (0.3)                 672 (0.3)               89 (0.2)              170 (0.4)               413 (0.3)
                                                           Other                                       496 (0.3)            61 (0.2)                  120 (0.3)                315 (0.3)                 1334 (0.6)              202 (0.5)             294 (0.6)               838 (0.6)
                                                        Comorbidity:                                   21 143 (13.3)        4701 (14.4)               4864 (13.9)              11 578 (12.8)             20 978 (9.1)            4599 (10.3)           4867 (10)               11 512 (8.4)
                                                           Ischaemic heart disease                     1614 (1.0)           338 (1.0)                 461 (1.3)                815 (0.9)                 2798 (13.3)             634 (13.8)            676 (13.9)              1488 (12.9)
                                                           Other heart disease                         3726 (2.4)           812 (2.5)                 854 (2.4)                2060 (2.3)                4577 (21.8)             1037 (22.5)           1063 (21.8)             2477 (21.5)
                                                           Other circulatory system diseases           2450 (1.5)           487 (1.5)                 593 (1.7)                1370 (1.5)                2967 (14.1)             644 (14)              721 (14.8)              1602 (13.9)
                                                           Advanced chronic kidney disease             110 (0.1)            41 (0.1)                  19 (0.1)                 50 (0.1)                  160 (0.8)               26 (0.6)              42 (0.9)                92 (0.8)
                                                         Asthma and chronic lower                     3349 (2.1)           705 (2.2)                 771 (2.2)                1873 (2.1)                4169 (19.9)             861 (18.7)            965 (19.8)              2343 (20.4)
                                                           respiratory disease
                                                           Neurological disorders                      691 (0.4)            173 (0.5)                 129 (0.4)                389 (0.4)                 1011 (4.8)              216 (4.7)             229 (4.7)               566 (4.9)
                                                           Severe liver disease                        96 (0.1)             15 (0)                    27 (0.1)                 54 (0.1)                  134 (0.6)               29 (0.6)              29 (0.6)                76 (0.7)
                                                           Malignant neoplasms                         5662 (3.6)           1323 (4.1)                1269 (3.6)               3070 (3.4)                3880 (18.5)             853 (18.5)            898 (18.5)              2129 (18.5)
                                                         Disorders of oesophagus, stomach,            3886 (2.5)           872 (2.7)                 854 (2.4)                2160 (2.4)                3496 (16.7)             776 (16.9)            787 (16.2)              1933 (16.8)
                                                           and duodenum
                                                           Diabetes, type 1                            1080 (0.7)           249 (0.8)                 227 (0.6)                604 (0.7)                 1204 (5.7)              250 (5.4)             234 (4.8)               720 (6.3)
                                                           Diabetes, type 2                            3763 (2.4)           944 (2.9)                 972 (2.8)                1847 (2)                  4762 (22.7)             1093 (23.8)           1210 (24.9)             2459 (21.4)
                                                           Diabetes, type unknown                      284 (0.2)            80 (0.2)                  58 (0.2)                 146 (0.2)                 302 (0.1)               72 (0.2)              72 (0.1)                158 (0.1)
                                                        Comorbidity count:
                                                           0                                           137 302 (86.7)       27 914 (85.6)             30 233 (86.1)            79 155 (87.2)             208 927 (90.9)          40 213 (89.7)         43 663 (90)             125 051 (91.6)
                                                           1                                           16 924 (10.7)        3714 (11.4)               3858 (11)                9352 (10.3)               31 337 (13.6)           5935 (13.2)           8510 (17.5)             16 892 (12.4)
                                                           ≥2                                          4219 (2.7)           1006 (2.9)                987 (3)                  2226 (2.5)                15 465 (6.7)            3395 (7.6)            3526 (7.3)              8544 (6.3)
                                                        Immigration status*:
                                                           UK national                                 152 637 (96.3)       34 955 (99.6)             32 550 (99.8)            85 132 (93.8)             -                       -                     -                       -
                                                           Non-UK national                             804 (0.5)            142 (0.4)                 65 (0.2)                 597 (0.7)                 -                       -                     -                       -
                                                        Whole or part time*:                                                                                                                             -                       -                     -                       -
                                                           Whole time                                  88 634 (55.9)        17 232 (49.1)             20 221 (62)              51 181 (56.4)             -                       -                     -                       -
                                                           Part time                                   64 807 (40.9)        17 865 (50.9)             12 394 (38)              34 548 (38.1)             -                       -                     -                       -
                                                        SIMD=Scottish Index of Multiple Deprivation.
                                                        *Immigration status and whole or part time status are not included in General Practitioner Contractor Database, so percentages do not sum to 100% for these variables.
                                                                                                                                                                                                                                                                                                            Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 5 of 12




doi: 10.1136/bmj.m3582 | BMJ 2020;371:m3582 | the bmj
                                                                     BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                                                                                                                                                                                                                                         Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 6 of 12
                                                                                                                                                                                                                                                                                                                           RESEARCH


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1.49 to 2.94). For workers in (non-intensive care)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       aerosol generating procedures roles, the risk was
Table 2 | Association between role and risk of admission to hospital with covid-19 among healthcare workers, members of their households, and the population of Scotland. Values are estimates




                                                                                                                                                                                                                                                    healthcare workers




                                                                                                                                                                                                                                                                                                                          1.60 (0.53 to 4.76)
                                                                                                                                                                                                                                                                              1.79 (1.10 to 2.91)

                                                                                                                                                                                                                                                                                                    1.60 (0.53 to 4.82)
                                                                                                                                                                                                                                                    1.82 (1.12 to 2.96)
                                                                                                                                                                                                                                                    1.80 (1.11 to 2.93)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       similarly increased, although the confidence interval




                                                                                                                                                                                                                                                                                                                                                regression models were fitted within an incidence density case-control study. These estimates can be interpreted as hazard ratios. Cox models were fitted on entire cohort of healthcare workers and household members respectively. Robust standard
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       included the null (hazard ratio 1.91, 0.90 to 4.07).
                                                                                                                                                                                                                                                    patient facing
                                                                                                                                                                                                                                                    Household of




                                                                                                                                                                                                                                                                                                                                                errors were generated in Cox models to allow for correlations due to multi-person households. Population denominators were obtained by subtracting 2019 mid-year population estimates from number of healthcare workers and their household
                                                                                                                                                                                                                                                                                                                                                Estimates and 95% CIs were obtained from Cox models for within healthcare worker and household member comparisons and from conditional logistic regression models for population versus non-patient facing comparison. Conditional logistic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Only 1348 healthcare workers were assigned to the
                                                                                                                                                                                                                                                    136 563


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       intensive care category, among whom fewer than five
                                                                                                                                                                                                                                                    0.07


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       hospital admissions occurred, all at an early stage of
                                                                                                                                                                                                                                                    89
                                                                                                                                                                                                 Household member of healthcare worker comparison




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the pandemic (hazard 1.22, 0.29 to 5.09) (fig 2).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Compared with the general population, the risk
                                                                                                                                                                                                                                                    healthcare workers




                                                                                                                                                                                                                                                                              1.60 (0.91 to 2.82)

                                                                                                                                                                                                                                                                                                    1.13 (0.36 to 3.53)

                                                                                                                                                                                                                                                                                                                          1.19 (0.39 to 3.66)
                                                                                                                                                                                                                                                    1.68 (0.95 to 2.95)
                                                                                                                                                                                                                                                    1.63 (0.93 to 2.87)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       among non-patient facing healthcare workers was
                                                                                                                                                                                                                                                    undetermined
                                                                                                                                                                                                                                                    Household of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       not increased, including after adjustment for age, sex,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       socioeconomic deprivation, and comorbidity (hazard
                                                                                                                                                                                                                                                    48 530




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ratio 0.81, 0.52 to 1.26) (table 2). Healthcare workers
                                                                                                                                                                                                                                                    0.07
                                                                                                                                                                                                                                                    32




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       with an undetermined role had an intermediate level
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of risk between that of patient facing and non-patient
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       facing healthcare workers.
                                                                                                                                                                                                                                                    healthcare workers
                                                                                                                                                                                                                                                    non-patient facing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          In the cumulative incidence plots (fig 1), the risk
                                                                                                                                                                                                                                                    Household of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       seemed to plateau earlier in non-patient facing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       healthcare workers and in the general population than
                                                                                                                                                                                                                                                    44 812




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in patient facing healthcare workers. In exploratory
                                                                                                                                                                                                                                                    0.04
                                                                                                                                                                                                                                                    20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       analyses, we therefore compared the risk in patient
                                                                                                                                                                                                                                                    1


                                                                                                                                                                                                                                                                              1

                                                                                                                                                                                                                                                                                                    1

                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       facing healthcare workers with that in the general
                                                                                                                                                                                                                                                    General population:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       population (too few cases occurred in May for models
                                                                                                                                                                                                                                                    Scotland (all ages)




                                                                                                                                                                                                                                                                              0.86 (0.49 to 1.51)
                                                                                                                                                                                                                                                    0.87 (0.50 to 1.49)
                                                                                                                                                                                                                                                    0.83 (0.48 to 1.43)
                                                                                                                                                                                                                                                    other residents of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       comparing non-patient facing healthcare workers to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       converge) over time; conditioning on age and sex, the
                                                                                                                                                                                                                                                    5 074 950




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       hazard ratios were 2.64 (1.82 to 3.82), 4.18 (3.29 to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5.30), and 6.44 (4.00 to 10.37) for March, April, and
                                                                                                                                                                                                                                                    5962

                                                                                                                                                                                                                                                    0.12




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       May respectively (P for interaction=0.01).
                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          In further exploratory analysis, we evaluated the
                                                                                                                                                                                                                                                                              3.30 (2.13 to 5.13)

                                                                                                                                                                                                                                                                                                    3.00 (1.68 to 5.36)

                                                                                                                                                                                                                                                                                                                          3.06 (1.73 to 5.43)
                                                                                                                                                                                                                                                        3.31 (2.13 to 5.13)
                                                                                                                                                                                                                                                        3.29 (2.12 to 5.10)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       risk of hospital admission with covid-19 within
                                                                                                                                                                                                                                                        Patient facing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       occupational roles in healthcare workers (using
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       nursing and midwifery staff as the referent). Absolute
                                                                                                                                                                                                                                                        90 733




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       risk across occupational roles ranged from 0.07% in
                                                                                                                                                                                                                                                        0.20
                                                                                                                                                                                                                                                        181




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       administrative staff to 0.20% in nursing and midwifery
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       staff (supplementary table C). Given the small number
                                                                                                                                                                                                                                                                              1.55 (0.93 to 2.59)

                                                                                                                                                                                                                                                                                                    1.53 (0.91 to 2.56)

                                                                                                                                                                                                                                                                                                                          1.60 (0.96 to 2.69)
                                                                                                                                                                                                                                                        1.64 (0.99 to 2.72)
                                                                                                                                                                                                                                                        1.54 (0.93 to 2.57)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of admissions within some occupational groups,
                                                                                                                                                                                                 Healthcare worker comparison



                                                                                                                                                                                                                                                        Undetermined




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       drawing strong conclusions as to whether any specific
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       occupational role carried a higher adjusted risk of
                                                                                                                                                                                                                                                        35 097




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       admission was difficult. The confidence intervals were
                                                                                                                                                                                                                                                        0.11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       wide, and all risk estimates crossed the null.
                                                                                                                                                                                                                                                        39
                                                                                                                                                                                                                                                      Non-patient




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Risk of hospital admission with covid-19 in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       household members of healthcare workers
                                                                                                                                                                                                                                                      32 615
                                                                                                                                                                                                                                                      facing



                                                                                                                                                                                                                                                      0.07




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The risk of admission to hospital with covid-19 was
                                                                                                                                                                                                                                                      23




                                                                                                                                                                                                                                                                              1

                                                                                                                                                                                                                                                                                                    1

                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                      1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0.07% (89/136 563), 0.04% (20/44 812), and 0.07%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (32/48 530) in household members of patient facing,
                                                                                                                                                                                                                                                    residents of Scotland
                                                                                                                                                                                                                                                    General population:




                                                                                                                                                                                                                                                                              0.81 (0.52 to 1.26)
                                                                                                                                                                                                                                                    0.92 (0.59 to 1.42)
                                                                                                                                                                                                                                                    0.90 (0.58 to 1.40)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       non-patient facing, and undetermined healthcare
                                                                                                                                                                                                                                                    other working age




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       workers (fig 1). The overall absolute risk in household
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       members of healthcare workers below the age of 18
                                                                                                                                                                                                                                                    3 153 569




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       years was low (5/78 253; 0.01%).
                                                                                                                                                                                                                                                    1737

                                                                                                                                                                                                                                                    0.06




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Associations seen among household members
(95% CIs) unless stated otherwise




                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       were similar, albeit attenuated, to those seen among
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       healthcare workers. In models adjusting for age and
                                                                                                                                                                                                                                                      Risk of hospital admission (%)
                                                                                                                                                                                                                                                      Descriptive statistics/model




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       sex, compared with household members of non-
                                                                                                                                                                                                                                                      socioeconomic deprivation
                                                                                                                                                                                                                                                      Model 2: as model 1, plus




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       patient facing healthcare workers, those in households
                                                                                                                                                                                                                                                      No admitted to hospital



                                                                                                                                                                                                                                                      Model 1: age and sex




                                                                                                                                                                                                                                                      Model 3: as model 2,

                                                                                                                                                                                                                                                      Model 4: as model 3,

                                                                                                                                                                                                                                                      Model 5: as model 4,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of patient facing healthcare workers had a higher risk
                                                                                                                                                                                                                                                      plus part time status




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of hospital admission (hazard ratio 1.82, 1.12 to 2.96).
                                                                                                                                                                                                                                                      plus comorbidity
                                                                                                                                                                                                                                                      Total population




                                                                                                                                                                                                                                                      plus occupation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       We also saw this association after adjusting for age, sex,
                                                                                                                                                                                                                                                      descriptions




                                                                                                                                                                                                                                                      and ethnicity




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ethnicity, socioeconomic deprivation, and comorbidity
                                                                                                                                                                                                                                                                                                                                                members.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (hazard ratio 1.79, 1.10 to 2.91). Those in households
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of non-patient facing healthcare workers had a similar

the bmj | BMJ 2020;371:m3582 | doi: 10.1136/bmj.m3582                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5
      Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 7 of 12
RESEARCH


 Table 3 | Characteristics of patients admitted to hospital with covid-19 among healthcare workers, members of their households, and working age




                                                                                                                                                                       BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
 population of Scotland. Values are numbers (percentages) unless stated otherwise
                                                                      Population (working age)   Healthcare workers*            Household members of
 Characteristics                                                      (n=1737)                   (n=243)                        healthcare worker* (n=141)
 Mean (SD) age, years                                                 52.5 (10.5)                49.2 (10.1)                    53.9 (15.0)
 Age strata:
    <18 years                                                         -                          -                              5 (3.5)
    18-65 years                                                       1737 (100.0)               243 (100.0)                    117 (83.9)
    >65 years                                                         -                          -                              19 (13.5)
 Male sex                                                             953 (54.9)                 75 (30.9)                      113 (80.1)
 Comorbidity:
    Ischaemic heart disease                                           44 (2.5)                   8 (3.3)                        6 (4.3)
    Other heart disease                                               12 (0.7)                   <5                             <5
    Other circulatory system diseases                                 3 (0.2)                    0                              0
    Asthma and chronic lower respiratory disease                      7 (0.4)                    <5                             0
    Neurological disorders                                            4 (0.2)                    0                              0
    Malignant neoplasms                                               6 (0.3)                    0                              0
    Disorders of oesophagus, stomach, and duodenum                    1 (0.1)                    0                              0
    Diabetes, type 1                                                  8 (0.5)                    <5                             <5
    Diabetes, type 2                                                  150 (8.6)                  15 (6.2)                       18 (12.8)
    Diabetes, type unknown                                            5 (0.3)                    <5                             <5
    Any comorbidity                                                   219 (12.6)                 28 (11.5)                      27 (19.1)
 Critical care admission or death:
    Intensive care                                                    279 (16.1)                 30 (12.3)                      28 (19.9)
    Died                                                              227 (13.1)                 6 (2.5)                        18 (12.8)
*Cells with count less than 5 appear as <5 in accordance with disclosure guidance.




                                       risk to that seen in the general population (hazard ratio      uncommon, with an overall risk of less than 0.5%
                                       0.86, 0.49 to 1.51) (table 2; supplementary table D).          during the covid-19 pandemic period (1 March 2020 to
                                                                                                      6 June 2020). Compared with other adults of working
                                       Age, sex, and comorbidity                                      age, however, this risk was higher. Accounting for age,
                                       Figure 3 and figure 4 illustrate the absolute 90 day           sex, and other confounders, patient facing healthcare
                                       risk (from 1 March 2020) to healthcare workers and             workers and members of their households were,
                                       their household members based on Cox models                    respectively, threefold and twofold more likely to be
                                       adjusting for role, age, sex, and comorbidity. For             admitted to hospital. Healthcare workers and their
                                       most healthcare workers and household members,                 households accounted for one in six of all admissions
                                       the risks remained below 0.5%. Only older men with             with covid-19 in the working age population (18-65
                                       at least one comorbidity who were in patient facing            years).
                                       roles, or who were household members of a patient                 Across both the general and the healthcare worker
                                       facing healthcare worker, had risks approaching 1%             populations, the absolute risk of hospital admissions
                                       or higher. Among patient facing healthcare workers,            remains relatively small, ranging from 0.06% to 0.20%.
                                       5% (4614/90 733) had a household member, or were               This low absolute risk reflects the fact that risk from
                                       themselves, in this higher risk group (male, aged 60           covid-19 is strongly related to age and that most adults
                                       years, with one or more comorbidity).                          (and all healthcare workers) included our analyses were
                                                                                                      aged between 18 and 65 years. Nevertheless, within
                                       Characteristics and outcomes of healthcare                     healthcare workers who were admitted to hospital, a
                                       workers, household members, and general                        non-trivial proportion resulted in admission to critical
                                       population members admitted to hospital with                   care or death. Among admitted healthcare workers,
                                       covid-19                                                       one in eight were admitted into critical care and six
                                       Among hospital admissions with covid-19, compared              (2.5%) died; in admitted household members, one
                                       with the general population, healthcare workers                in five were admitted to critical care and 18 (12.9%)
                                       were similar in terms of age and comorbidity (table            died. Therefore, as well as having implications for the
                                       3). However, the rates of admission to intensive care          transmission of covid-19,3 13 and the sustainability
                                       were lower (30 (12.3%) in healthcare workers and 279           and deliverability of healthcare,4 these findings have
                                       (16.1%) in the working age population), and a lower            implications for the safety and wellbeing of healthcare
                                       proportion of deaths occurred within 28 days (6 (2.5%)         workers and their households.14
                                       v 227 (13.1%)). Household members were more similar
                                       to the general population.                                     Comparison with other studies and policy
                                                                                                      implications
                                       Discussion                                                     We report the risk of covid-19 in nearly 250 000
                                       In nearly 160 000 healthcare workers and 250 000               household members of healthcare workers. Previous
                                       household members of healthcare workers, we                    evidence on the risk of covid-19 to household members
                                       found that admission to hospital with covid-19 was             of healthcare workers is sparse,15 despite evidence

6                                                                                                             doi: 10.1136/bmj.m3582 | BMJ 2020;371:m3582 | the bmj
                                                 Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 8 of 12
                                                                                                                   RESEARCH


                                                     Healthcare workers (women)                                                                               members of patient facing compared with non-patient




                                                                                                                                                                                                                           BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                              0.30
        Risk of admission with covid-19 (%)


                                                          Comparator population                                                                               facing healthcare workers. Therefore, the susceptibility
                                              0.25                                                                                                            of household members, as well as healthcare workers
                                                          Non-patient facing                                                                                  themselves, needs to be considered when assessing
                                              0.20                                                                                                            occupational risk.
                                                          Patient facing
                                              0.15                                                                                                               Several studies have reported an increased risk
                                                          Undetermined                                                                                        of covid-19 infection and high prevalence of SARS-
                                              0.10                                                                                                            CoV-2 in healthcare workers, especially in front line
                                                                                                                                                              workers.2 5 15-18 However, many of these reports were
                                              0.05
                                                                                                                                                              small, single centre, and cross sectional in nature and
                                                0                                                                                                             used methods highly susceptible to bias or restricted
                                                                                                                                                              their populations to physicians and nurses.2 5 19 20
                                                     Healthcare workers (men)                                                                                 In a large healthcare worker population including a
                                              0.30
        Risk of admission with covid-19 (%)




                                                                                                                                                              wide range of occupations with robust adjustment for
                                              0.25                                                                                                            confounding factors, we provide strong evidence that
                                                                                                                                                              patient facing healthcare workers are at moderately
                                              0.20                                                                                                            increased risk of experiencing a sufficiently severe form
                                              0.15                                                                                                            of covid-19 to need hospital admission. We provide
                                                                                                                                                              further evidence that within patient facing healthcare
                                              0.10                                                                                                            workers, those categorised as working in “front door”
                                                                                                                                                              specialties are at the highest risk of admission with
                                              0.05
                                                                                                                                                              covid-19, probably reflecting the higher seroprevalence
                                                0                                                                                                             rates of SARS-CoV-2 in this population.21
                                                                                                                                                                 In response to emerging evidence and international
                                                     Household members (men and women)                                                                        guidance, the NHS in Scotland introduced several
                                              0.30
        Risk of admission with covid-19 (%)




                                                                                                                                                              changes to infection prevention and control guidance
                                              0.25                                                                                                            during the course of the pandemic.22 Despite this,
                                                                                                                                                              the differential in risk between the general working
                                              0.20
                                                                                                                                                              age population (who had at this time minimal
                                              0.15                                                                                                            contacts outside their own households) and patient
                                                                                                                                                              facing healthcare workers did not fall and may
                                              0.10                                                                                                            have increased. In contrast, the risk seemed to fall
                                              0.05                                                                                                            quickly in the “higher risk” intensive care settings.
                                                                                                                                                              Consistent with international guidance, the NHS
                                                0                                                                                                             in Scotland recommends higher levels of personal
                                               24 Feb 9 Mar 23 Mar 6 Apr 20 Apr 4 May 18 May 1 Jun                                           15 Jun
                                                                                                                                                              protective equipment in higher risk settings, such as
                                                                                                             Date of ﬁrst positive test
                                                                                                                                                              intensive care.22 In this context, it is notable that less
Fig 1 | Cumulative incidence (risk) of admission to hospital with covid-19 in healthcare                                                                      than five healthcare workers based in intensive care
workers, household members of healthcare workers, and the general working age                                                                                 were admitted to hospital, all of whom first tested
population                                                                                                                                                    positive for SARS-CoV-2 in early March. In view of
                                                                                                                                                              the small numbers of staff in intensive care settings,
                                                                                                                                                              considerable caution is needed in interpreting this
                                                                  that their safety is of major importance to healthcare                                      finding, but it is consistent with a recent report from
                                                                  workers.14 We show that the risk of hospital admission                                      Wuhan that no healthcare workers in high risk clinical
                                                                  with covid-19 was nearly twofold higher in household                                        areas tested positive for SARS-CoV-2 in the context of


                                                                                                                               0.30
                                                                                         Risk of admission with covid-19 (%)




                                                                                                                                       Comparator population
                                                                                                                                       Front door
                                                                                                                               0.25
                                                                                                                                       Aerosol generating procedures
                                                                                                                                       Intensive care
                                                                                                                               0.20
                                                                                                                                       Other
                                                                                                                               0.15

                                                                                                                               0.10

                                                                                                                               0.05
                                                                                                                                 0
                                                                                                                                24 Feb 9 Mar 23 Mar 6 Apr 20 Apr 4 May 18 May 1 Jun       15 Jun
                                                                                                                                                                       Date of ﬁrst positive test

                                                                  Fig 2 | Cumulative incidence (risk) of admission to hospital with covid-19 in patient facing healthcare workers by
                                                                  specific role

the bmj | BMJ 2020;371:m3582 | doi: 10.1136/bmj.m3582                                                                                                                                                                7
      Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 9 of 12
RESEARCH


                                                                          Female                                                                    Male




                                                                                                                                                                                               BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                              No comorbidities
                                       2.0
 Risk of admission with covid-19 (%)




                                                   Non-patient facing
                                                   Patient facing
                                       1.5

                                       1.0

                                       0.5

                                         0

                                       -0.5

                                              One comorbidity
                                       2.0
 Risk of admission with covid-19 (%)




                                       1.5

                                       1.0

                                       0.5

                                         0

                                       -0.5

                                              Two or more comorbidities
                                       2.0
 Risk of admission with covid-19 (%)




                                       1.5

                                       1.0

                                       0.5

                                         0

                                       -0.5
                                          10           20         30        40         50          60         70     10          20        30         40         50         60         70
                                                                                                     Age (years)                                                              Age (years)

Fig 3 | 90 day risk of admission to hospital with covid-19 from 1 March 2020 by age, sex, comorbidity count (none, one, or two or more), and
occupational role in healthcare workers. Central estimates and 95% CIs were obtained from Cox regression models on age (with penalised splines to
allow for non-linearity), sex, and comorbidity count



                                                                  robust infection control measures being in place.23            households are more susceptible to severe disease.
                                                                  Together with the observations that the relative risk,         Our findings suggest that this may be a feasible
                                                                  compared with the general population, in patient               policy for two reasons. Firstly, non-patient facing
                                                                  facing healthcare workers continued to rise during             healthcare workers and their households had similar
                                                                  the course of pandemic and that the overall risk was           risks of hospital admission to the general population.
                                                                  highest in front door healthcare workers, these findings       Secondly, the proportion of patient facing healthcare
                                                                  raise particular concerns about moderate exposure              workers who themselves, or whose households, were
                                                                  settings, in terms of both the risk to staff and the risk of   at increased risk of admission (up to 1%) was low at
                                                                  transmitting infection to the wider community.                 around one in 20.
                                                                     In moderate risk settings, where patients may have
                                                                  only suspected, or even unsuspected, covid-19, the use         Limitations of study
                                                                  of more resource intensive and burdensome personal             Several limitations need to be considered. Firstly, given
                                                                  protective equipment of the kind deployed in high              the small number of deaths in the healthcare worker
                                                                  risk settings is very challenging.24 25 One proposed           population, we were unable to estimate the risk of
                                                                  alternative, or additional, measure to improve safety is       covid-19 related mortality compared with the general
                                                                  therefore to redeploy healthcare workers from patient          population. The Office for National Statistics (ONS)
                                                                  facing to non-patient facing roles if they or their            in England did not find increased covid-19 mortality

8                                                                                                                                     doi: 10.1136/bmj.m3582 | BMJ 2020;371:m3582 | the bmj
                                                  Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 10 of 12
                                                                                                                    RESEARCH


                                                                             Female                                                             Male




                                                                                                                                                                                           BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                              No comorbidities
                                       2.0
 Risk of admission with covid-19 (%)




                                                   Non-patient facing
                                                   Patient facing
                                       1.5

                                       1.0

                                       0.5

                                         0

                                       -0.5

                                              One comorbidity
                                       2.0
 Risk of admission with covid-19 (%)




                                       1.5

                                       1.0

                                       0.5

                                         0

                                       -0.5

                                              Two or more comorbidities
                                       2.0
 Risk of admission with covid-19 (%)




                                       1.5

                                       1.0

                                       0.5

                                         0

                                       -0.5
                                           0             20             40            60       80          100     0           20          40           60          80           100
                                                                                                    Age (years)                                                          Age (years)

Fig 4 | 90 day risk of admission to hospital with covid-19 from 1 March 2020 by age, sex comorbidity count (none, one, or two or more), and
occupational role in household members of healthcare workers. Central estimates and 95% CIs were obtained from Cox regression models on age
(with penalised splines to allow for non-linearity), sex, and comorbidity count


                                                                  among healthcare workers.26 Several reasons exist           would have been misclassified. Thirdly, although we
                                                                  why hospital admission might be increased without           saw clear differences in risks across different exposure
                                                                  an increase in deaths. Although we identified a cohort      groups (patient facing and non-patient facing), and
                                                                  of healthcare workers, and sub-divided these by             even within patient facing groups (for example, front
                                                                  occupational roles, finding a risk only in patient facing   door versus others), individuals within these groups
                                                                  healthcare workers, the ONS study relied on self-           will have differed in terms of the amount of time they
                                                                  reporting for the population at risk, with information      spent in close contact with patients with covid-19.
                                                                  provided by the next of kin at registration. The ONS also   Our datasets were unable to define this degree of
                                                                  reported mortality for healthcare workers regardless        exposure. Therefore, in applying our findings, health
                                                                  of their role.26 Furthermore, healthcare workers may        service providers should consider how typical a
                                                                  present earlier, improving their survival for a given       healthcare worker is with respect to other healthcare
                                                                  severity of covid-19, and/or they may have a lower          workers in meeting our exposure definitions. Fourthly,
                                                                  threshold for admission. Secondly, we defined cases in      given that the healthcare workers in our cohort were
                                                                  our cohort on the basis of positive tests for SARS-CoV-2.   predominantly white, our analysis lacked power to
                                                                  The sensitivity of polymerase chain reaction tests          comment on the risk of hospital admission in ethnic
                                                                  for SARS-CoV-2 is 80-90% depending on the testing           minority groups.28 Finally, we were unable to identify
                                                                  strategy,27 meaning that a proportion of true cases         healthcare workers who would have been redeployed


the bmj | BMJ 2020;371:m3582 | doi: 10.1136/bmj.m3582                                                                                                                                 9
      Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 11 of 12
RESEARCH


                or advised to shield. Not accounting for this measure                        take responsibility for the integrity of the data and the accuracy of the




                                                                                                                                                                            BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                                                                             data analysis.
                would have likely attenuated our risk estimates.
                                                                                             Competing interests: All authors have completed the ICMJE uniform
                                                                                             disclosure form at www.icmje.org/coi_disclosure.pdf and declare:
                Conclusions                                                                  support to ASVS and DAM as above; no financial relationships with
                As the northern hemisphere enters winter and non-                            any organisations that might have an interest in the submitted work in
                                                                                             the previous three years; no other relationships or activities that could
                pharmacological measures in populations are relaxed,                         appear to have influenced the submitted work.
                governments, healthcare managers, and occupa­                                Ethical approval: This project was approved by the Public Benefit and
                tional health specialists need to consider how best to                       Privacy Panel (2021-0013)
                protect healthcare workers in the event of a resurgent                       Data sharing: The analysis code is available at https://github.com/
                pandemic. This is necessary to protect the healthcare                        ChronicDiseaseEpi/hcw. As the analysis involved data on unconsented
                                                                                             participants, individual level data cannot be shared.
                workers and their families,14 in addition to reducing
                                                                                             The corresponding author affirms that this manuscript is an honest,
                onward transmission into the community,4 13 and                              accurate, and transparent account of the study being reported; that
                to maintain a functioning healthcare system. Our                             no important aspects of the study have been omitted; and that any
                findings from the “first wave” in Scotland show that                         discrepancies from the study as planned (and, if relevant, registered)
                                                                                             have been explained.
                healthcare workers in patient facing roles—especially
                                                                                             Dissemination to participants and related patient and public
                those in “front door” roles—are, along with their
                                                                                             communities: The study results will be shared with the professional
                households, at particular risk. Crucially, those in non-                     bodies relevant to the research participants.
                patient facing roles had similar risks to the general                        Provenance and peer review: Not commissioned; externally peer
                population. These findings should inform decisions                           reviewed.
                about the organisation of health services, the use of                        This is an Open Access article distributed in accordance with the
                                                                                             terms of the Creative Commons Attribution (CC BY 4.0) license, which
                personal protective equipment, and redeployment.
                                                                                             permits others to distribute, remix, adapt and build upon this work,
                                                                                             for commercial use, provided the original work is properly cited. See:
                Author affiliations                                                          http://creativecommons.org/licenses/by/4.0/.
                1
                 Non-communicable Disease Epidemiology, London School of
                Hygiene and Tropical Medicine, London, UK
                2                                                                            1    European Centre for Disease Prevention and Control. COVID-19
                 Department of Cardiology, Imperial College NHS Trust, London, UK                 situation update worldwide, as of 11 July 2020. 2020. https://www.
                3
                 Public Health Scotland, Edinburgh, UK                                            ecdc.europa.eu/en/geographical-distribution-2019-ncov-cases.
                4                                                                            2    Chou R, Dana T, Buckley DI, Selph S, Fu R, Totten AM. Epidemiology
                 Centre for Population Health Sciences, University of Edinburgh,
                                                                                                  of and Risk Factors for Coronavirus Infection in Health Care
                Edinburgh, UK
                                                                                                  Workers: A Living Rapid Review. Ann Intern Med 2020;173:120-36.
                5
                 School of Health and Life Sciences, Glasgow Caledonian University,               doi:10.7326/M20-1632
                Glasgow, UK                                                                  3    Wang D, Hu B, Hu C, et al. Clinical Characteristics of 138 Hospitalized
                6
                 MRC Institute of Genetics and Molecular Medicine, University of                  Patients With 2019 Novel Coronavirus-Infected Pneumonia
                Edinburgh, Edinburgh, UK                                                          in Wuhan, China. JAMA 2020;323:1061-9. doi:10.1001/
                7                                                                                 jama.2020.1585
                 Usher Institute, University of Edinburgh, Edinburgh, UK                     4    Adams JG, Walls RM. Supporting the Health Care Workforce
                8
                 Institute of Health and Wellbeing, University of Glasgow, 1 Lilybank             During the COVID-19 Global Epidemic. JAMA 2020;323:1439-40.
                Gardens, Glasgow G12 8RZ, UK                                                      doi:10.1001/jama.2020.3972
                                                                                             5    Nguyen LH, Drew DA, Joshi AD, et al. Risk of COVID-19 among
                DAM thanks the Wellcome Trust for allowing him to re-deploy to Public
                                                                                                  frontline healthcare workers and the general community: a
                Health Scotland to work on the response to the covid-19 pandemic.                 prospective cohort study. medRxiv 2020;2020.04.29.20084111.
                We thank Kate Hughes, who provided a front line perspective on               6    McAllister DA, Read SH, Kerssens J, et al. Incidence of Hospitalization
                secondary care; Colin Tilley, Peter Ward, and Morag Macpherson, who               for Heart Failure and Case-Fatality Among 3.25 Million People With
                provided access to the SWISS database; Kathy Kenmuir, Ben Hall Lucy               and Without Diabetes Mellitus. Circulation 2018;138:2774-86.
                Munro, and Susie Dodds, who provided advice on reorganisations                    doi:10.1161/CIRCULATIONAHA.118.034986
                in primary and secondary care; Frances Mair and Peter Hanlon, who            7    Shah ASV, McAllister DA, Gallacher P, et al. Incidence, Microbiology,
                provided a front line perspective on general practice; and members of             and Outcomes in Patients Hospitalized With Infective
                the Public Health Scotland COVID-19 Health Protection Study Group                 Endocarditis. Circulation 2020;141:2067-77. doi:10.1161/
                (Alice Whettlock, Allan McLeod, Andrew Gasiorowski, Andrew Merrick,               CIRCULATIONAHA.119.044913
                Andy McAuley, April Went, Calum Purdie, Colin Ramsay, David Bailey,          8    Shah ASV, Anand A, Strachan FE, et al, High-STEACS Investigators.
                David Henderson, Diogo Marques, Eisin McDonald, Genna Drennan,                    High-sensitivity troponin in the evaluation of patients with suspected
                Graeme Gowans, Graeme Reid, Heather Murdoch, Jade Carruthers,                     acute coronary syndrome: a stepped-wedge, cluster-randomised
                Janet Fleming, Jade Carruthers, Joseph Jasperse, Josie Murray, Karen              controlled trial. Lancet 2018;392:919-28. doi:10.1016/S0140-
                Heatlie, Lindsay Mathie, Lorraine Donaldson, Martin Paton, Martin                 6736(18)31923-8
                Reid, Melissa Llano, Michelle Murphy-Hall, Paul Smith, Ros Hall, Ross        9    Joseph B, Joseph M. The health of the healthcare workers.
                Cameron, Susan Brownlie, Adam Gaffney, Aynsley Milne, Christopher                 Indian J Occup Environ Med 2016;20:71-2. doi:10.4103/0019-
                                                                                                  5278.197518
                Sullivan, Edward McArdle, Elaine Glass, Johanna Young, William
                                                                                             10   McKeigue PM, Weir A, Bishop J, et al. Rapid Epidemiological Analysis
                Malcolm, and Jodie McCoubrey).
                                                                                                  of Comorbidities and Treatments as risk factors for COVID-19 in
                Contributors: DAM conceived and ASVS, RW, CF, CR, SH, PM, HC,                     Scotland (REACT-SCOT): a population-based case-control study.
                and DAM designed the study. ASVS, DAM, CG, DC, JB, AW, SK and MR                  medRxiv 2020:2020.05.28.20115394.
                analysed and interpreted the data. DAM and ASP drafted the first             11   Scottish Government. Scottish Index of Multiple Deprivation Technical
                version of the manuscript. All of the authors contributed to, read, and           Notes. 2020. https://www.gov.scot/collections/scottish-index-of-
                approved the final manuscript. The corresponding author attests that              multiple-deprivation-2020/.
                all listed authors meet authorship criteria and that no others meeting       12   Mateos P, Longley PA, O’Sullivan D. Ethnicity and population
                the criteria have been omitted. DAM is the guarantor.                             structure in personal naming networks. PLoS One 2011;6:e22943.
                                                                                                  doi:10.1371/journal.pone.0022943
                Funding: ASVS is funded via the British Heart Foundation through             13   McMichael TM, Currie DW, Clark S, et al, Public Health–Seattle and
                an intermediate clinical research fellowship (FS/19/17/34172), and                King County, EvergreenHealth, and CDC COVID-19 Investigation
                DAM is funded via a Wellcome Trust intermediate clinical fellowship               Team. Epidemiology of Covid-19 in a Long-Term Care Facility
                and Beit fellowship (201492/Z/16/Z). The funders had no role in the               in King County, Washington. N Engl J Med 2020;382:2005-11.
                study design; in the collection, analysis, and interpretation of data; in         doi:10.1056/NEJMoa2005412
                the writing of the report; and in the decision to submit the article for     14   McConnell D. Balancing the duty to treat with the duty to family in
                publication. All authors, external and internal, had full access to all of        the context of the COVID-19 pandemic. J Med Ethics 2020;46:360-3.
                the data (including statistical reports and tables) in the study and can          doi:10.1136/medethics-2020-106250



10                                                                                                  doi: 10.1136/bmj.m3582 | BMJ 2020;371:m3582 | the bmj
                Case 1:21-cv-01009-DNH-ML Document 16-28 Filed 09/22/21 Page 12 of 12
                                                                                  RESEARCH


                                     15 Alberta Health Services. COVID-19 Scientific Advisory Group Rapid         23 Liu M, Cheng SZ, Xu KW, et al. Use of personal protective equipment




                                                                                                                                                                                                 BMJ: first published as 10.1136/bmj.m3582 on 28 October 2020. Downloaded from http://www.bmj.com/ on 22 September 2021 by guest. Protected by copyright.
                                        Response Report. 2020. https://www.albertahealthservices.ca/                 against coronavirus disease 2019 by healthcare professionals
                                        assets/info/ppih/if-ppih-covid-19-hcw-risk-rapid-review.pdf.                 in Wuhan, China: cross sectional study. BMJ 2020;369:m2195.
                                     16 Pouwels KB, House T, Robotham JV, et al. Community prevalence                doi:10.1136/bmj.m2195
                                        of SARS-CoV-2 in England: Results from the ONS Coronavirus                24 Avo C, Cawthorne KR, Walters J, Healy B. An observational study
                                        Infection Survey Pilot. 2020. https://www.medrxiv.org/                       to identify types of personal protective equipment breaches on
                                        content/10.1101/2020.07.06.20147348v1.                                       inpatient wards. J Hosp Infect 2020;106:208-10. doi:10.1016/j.
                                     17 Pollán M, Pérez-Gómez B, Pastor-Barriuso R, et al, ENE-COVID                 jhin.2020.06.024
                                        Study Group. Prevalence of SARS-CoV-2 in Spain (ENE-                      25 Houghton C, Meskell P, Delaney H, et al. Barriers and facilitators to
                                        COVID): a nationwide, population-based seroepidemiological                   healthcare workers’ adherence with infection prevention and control
                                        study. Lancet 2020;396:535-44. doi:10.1016/S0140-                            (IPC) guidelines for respiratory infectious diseases: a rapid qualitative
                                        6736(20)31483-5                                                              evidence synthesis. Cochrane Database Syst Rev 2020;4:CD013582.
                                     18 Iversen K, Bundgaard H, Hasselbalch RB, et al. Risk of COVID-19           26 Office for National Statistics. Coronavirus (COVID-19) related deaths
                                        in health-care workers in Denmark: an observational cohort study.            by occupation, England and Wales: deaths registered up to and
                                        Lancet Infect Dis 2020;S1473-3099(20)30589-2.                                including 20 April 2020. 2020. https://www.ons.gov.uk/releases/
                                     19 Pan A, Liu L, Wang C, et al. Association of Public Health Interventions      covid19relateddeathsbyoccupationenglandandwalesdeaths
                                        With the Epidemiology of the COVID-19 Outbreak in Wuhan, China.              registereduptoandincluding20thapril2020.
                                        JAMA 2020;323:1915-23. doi:10.1001/jama.2020.6130                         27 Williams TC, Wastnedge E, McAllister G, et al. Sensitivity of RT-PCR
                                     20 Treibel TA, Manisty C, Burton M, et al. COVID-19: PCR                        testing of upper respiratory tract samples for SARS-CoV-2 in
                                        screening of asymptomatic health-care workers at London                      hospitalised patients: a retrospective cohort study. 2020. https://
                                        hospital. Lancet 2020;395:1608-10. doi:10.1016/S0140-                        www.medrxiv.org/content/10.1101/2020.06.19.20135756v1.
                                        6736(20)31100-4                                                           28 Ethnicity and Outcomes from COVID-19. The ISARIC CCP-UK Prospective
                                     21 Houlihan CF, Vora N, Byrne T, et al, Crick COVID-19 Consortium,              Observational Cohort Study of Hospitalised Patients. 2020. https://
                                        SAFER Investigators. Pandemic peak SARS-CoV-2 infection and                  papers.ssrn.com/sol3/papers.cfm?abstract_id=3618215.
                                        seroconversion rates in London frontline health-care workers.
                                        Lancet 2020;396:e6-7. doi:10.1016/S0140-6736(20)31484-7
                                     22 Health Protection Scotland. Novel coronavirus (COVID-19) Guidance         Web appendix: Supplementary appendices, tables,
                                        for secondary care: Management of possible/confirmed COVID-19
                                                                                                                  and figures
                                        patients presenting to secondary care. Version 8.1. 2020. https://
                                        www.cem.scot.nhs.uk/cvd/schps.pdf.                                        Web appendix: Statistical analysis plan




No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                                       Subscribe: http://www.bmj.com/subscribe
